Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman Tyrone Dais appeals the district court’s order denying his Fed. R.Civ.P. 60(b)(3) motion based on allegations of fraud, misrepresentation and misconduct. We have reviewed the record and find Dais did not establish misconduct by clear and convincing evidence or show that he was prevented from presenting his case. See Schultz v. Butcher, 24 F.3d 626, 630 (4th Cir.1994). Accordingly, we find *223the court did not abuse its discretion denying the motion. Id. We affirm the court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.